Order modified by allowing an examination of the defendant before trial upon the following matters and issues: 1. That the plaintiff submitted to treatment and operation on her nose by the defendant during the months of March and April, 1925, and the character and details of such treatment and operation. 2. That the plaintiff submitted to further operation and treatment in July, 1925, by the defendant, and the nature and details of such operation and treatment. And as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. No opinion. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.; Merrell, J., dissents on the authority of Shaw v. Samley Realty Co. (201 App. Div. 433); Schulte v. Petruzzi (153 id. 889); People v. Natural Carbonic Gas Co. (140 id. 802); Tyler v. Twin City Power Co. (179 id. 652). Settle order on notice.